        Case 2:21-cv-00079-WHA-SMD Document 13 Filed 03/05/21 Page 1 of 1




                  IN THE DISTRICT COURT OF THE UNITED STATES
                      FOR THE MIDDLE DISTRICT OF ALABAMA
                               NORTHERN DIVISION

DEANGELO EDWARDS, #271278,                        )
a.k.a., DeAngelo Edwards-Bey,                      )
                                                  )
            Plaintiff,                            )
                                                  )
   v.                                             )    CASE NO. 2:21-CV-79-WHA-SMD
                                                  )
LT. J. SEWELL,                                    )
                                                  )
            Defendant.                            )

                                            ORDER

          On February 22, 2021, the Magistrate Judge entered a Recommendation that the

motion for preliminary injunction filed by Plaintiff be denied (Doc. #9) to which

Plaintiff filed an objection (Doc. 10). After an independent review of the file, the

objection and the Recommendation, it is ORDERED that:

         1. Plaintiff’s objection is Overruled.

         2. The Recommendation of the Magistrate Judge (Doc. #9) is ADOPTED.

         3. The motion for preliminary injunction filed by Plaintiff (Doc. #1 at 18) is

DENIED.

         4. This case is referred back to the Magistrate Judge assigned hereto for further

appropriate proceedings.

         DONE this 5th day of March, 2021.


                                     /s/ W. Harold Albritton
                                     SENIOR UNITED STATES DISTRICT JUDGE
